i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00765-CV

                                    Paul M. VON BECK-LUTES,
                                             Appellant

                                                  v.

                               Manfred ARNING and Gabriele Arning,
                                           Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-00776
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 21, 2010

DISMISSED FOR LACK OF JURISDICTION

           On December 5, 2008, the trial court signed an Order of Dismissal for want of prosecution

in favor of appellees. Almost ten months later, on October 12, 2009, appellant filed a Motion to

Reinstate, alleging he was not aware of the dismissal order until September 24, 2009. This motion

was denied on October 13, 2009. On November 12, 2009, appellant filed a Motion for Clarification

and Reconsideration [of his motion to reinstate] and Alternatively, Plaintiff’s Motion for New Trial.”
                                                                                     04-09-00765-CV



This motion was denied on November 30, 2009. Appellant filed a Notice of Appeal from these two

denials on December 1, 2009.

        Although appellant states in his notice of appeal that he is appealing the denial of his two

motions, the only final judgment from which an appeal may be taken is the dismissal order signed

by the trial court on December 5, 2008. Because it appears that any appeal is not timely, this court

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. On March 29, 2010, appellant filed a response asking this court to retain the appeal

rather than dismiss the appeal. The request is DENIED and the appeal is DISMISSED for lack of

jurisdiction. See TEX . R. APP . P. 42.3(a).



                                                      PER CURIAM




                                                -2-